DETAILED CORRESPONDENCE 
Notice of Pre-AIA  or AIA  Status
1. 	The present Application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	This Final Office Action is responsive to Applicant's amendment filed January 4, 2021. Claims 1 and 13 have been amended. Claims 1-20 are presented for examination.
	 
Response to Amendment
3. 	The 35 U.S.C. 101 rejection of claims 1-20 in the previous action is maintained. The 35 U.S.C. 102 and 103 rejections in the previous action are withdrawn.

 				Response to Arguments

4. 	Applicant's arguments filed January 4, 2021 with regard to the 101 rejection have been fully considered but they are not persuasive. Applicant submits that 
“ the present invention is a technological solution to a technological problem. At a high level, the problem relates to identifying important influencers and brand users 
	In response, the examiner respectfully disagrees. Examination of the claims-as a whole and in terms of each claim's limitations, reveals that the claims are not directed to improving computer interface (HMI or GUI design) performance or digital communications and do not recite any such benefit. The claims are directed to determining a user's exclusiveness with respect to a particular product brand (i.e. human activities) and merely use a computer to improve the performance of those aspects-not the performance of a computer.
 	[0020] Embodiments of the present invention are directed to systems and methods for calculating a user's exclusiveness in relation to a particular brand. Exclusiveness, as used herein, refers to the proportion that a particular user talks (e.g., mention, comment, or post on social networking sites) about a particular brand taking into account everything the user is talking about.  For instance, a user may participate in one or more social networking services, including the TWITTER, FACEBOOK, LINKEDIN, TUMBLR, and YOUTUBE services, to name a few. Online blogs and other forums on which users can express their opinions are also considered social networking services, as used herein. Using these social networking services as a platform, that user may express his or her opinions regarding certain products and services that are associated with various brands.
	There are no limitations in the claims directed to the above technical aspects. Even the use of a computing device to filter the plurality of users to generate a set of users that is exclusive to the brand based on the level of exclusivity of each user to the brand. could be performed by using paper and pencil. 
 	The fact that generating a weighted distribution of brand-related entities that are associated with a particular brand indicating an importance of each brand-related entity with respect to a set of brand- specified entities can also be performed by giving a person a list of brand entities on paper which the person then checks off which brands. Similarly, a person could be given a list of brand on paper which are highlighted or otherwise noted as  that a computer device is used to transmit and receive brand information or data, does not provide a practical application nor significantly more, especially when these functions could be performed using pencil and paper. As noted above none of the claim limitations are directed to per se improvements in digital communication, nor improvements per se in computer displays - rather they use a computer to implement the claim limitations in the manner of "apply it" which does not provide a practical application nor provide significantly more.
	Applicant further submits argues (Page 12 in remarks) that the claim elements are integrated into a practical application. 
Page 12 of 15  	In response, the examiner respectfully disagrees. The claims are directed to a well-known business practice – gather machine data human-generated data (e.g., collecting social data from any number of social networking services from users).  While the claims may represent an improvement to the business process of obtaining Human-generated data, they in no way either claimed or disclosed represent a practical application. 
 	 Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application 
	
	For example, limitations that are indicative of "integration into a practical application" include:
	    .	  Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP § 2106.05(a); 
    . 	Applying the judicial exception with, or by use of, a particular machine - see MPEP § 2106.05(b);
. 	Effecting a transformation or reduction of a particular article to a 
different state or thing - see MPEP §2106.05(c); and 
	  .      Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a 
practical application"
include:


.         Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
	    .         Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").
	In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application. The identified additional non-abstract elements recited in the independent claims are: modules and a computing device (Claims 1 and 13), a processor and a computing device (Claim 19).  These generic computer hardware merely performs generic computer functions of receiving, processing and transmitting data and represent a purely conventional implementation of applicant's analyzing a plurality of data associated with a particular brand, and do not represent significantly more than the abstract idea. See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer 

The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)). The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e) (h)), the claims do not integrate the judicial exception into a practical application.


In response, the examiner respectfully disagrees. Bascom was determined to be eligible because at the time, in 1999, the arrangement of where the spam filtering was placed was deemed to provide a technical solution. In the instant case, the arrangement of hardware to implement the claimed solution is routine and conventional. Further, the stated goal of the invention is to determine user's exclusiveness with respect to a particular brand. Users of social media is exclusive to a particular brand, meaning that when the user expresses his or her opinion. The computing device processes the steps of generating, accessing, extracting, determining, and filtering associating with a user brand. Thus, the claimed invention thus does not provide a technical or technological solution.																Claim Rejections - 35 USC § 101
 5. 	35 U.S.C. 101 reads as follows:
 	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not 
 	With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary claim 21, are [Note: The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements.” which are analyzed under Step 2A Prong

Two and Step 2 B below: 
 	Taken independent claim 1 as an example, independent claim 1 recites:
	generating, by a brand entity module of a computing device, a weighted distribution of brand-related entities that are associated with a particular brand indicating  (wherein the “accessing” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at page 9 of the October 2019 Update); extracting for each user of the plurality of users, by a user entity module of the computing device, a plurality of user entities relevant to the particular brand from the social media content corresponding to each user (wherein the “extracting” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at page. 9 of the October 2019 Update); based at least on a determined overlap between the weighted distribution of brand-related entities and a weighted distribution of user entities, determining, by a scoring module of the computing device, a level of exclusivity of each user to the brand (wherein the “determining” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at page. 9 of the October 2019 Update); and filtering the plurality of users to generate a set of users that is exclusive to the brand based on the level of exclusivity of each user to the brand (wherein the “filtering” fails within the realm “mental processes” since it can be performed mentally via human 
	Independent claims 13 and 19 recite similar limitations as claim 1 and are therefore found to recite the same abstract idea.
	With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are modules and computing device. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to integrate the abstract idea into a practical application,), which is not enough to integrate the abstract idea into a practical application. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
	Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any 
	With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to a computing device. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to significantly more than the abstract idea. Notably, Applicant’s Specification describes the generic computer system that may be used to implement the invention (See, e.g., Specification at Paragraphs [0024 and 0028]. 
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.

 abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-12, 14-18, and 20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details or activities that can be performed in the human mind via observation, evaluate, judgment, or opinion.. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation or extra solution activity as discussed above. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or add significantly more beyond the abstract idea itself.


				Allowable Subject Matter
 6.  	Claims 1-20 would be allowable if the 35 U.S.C. § 101 rejections were overcome.

7. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.     
                                                             
Conclusion
 8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Romain Jeanty/Primary Examiner, Art Unit 3623